 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDIMPERIAL RICE MILLS, INC.,' LOUISIANA RICE GROWERS, INC.andNA-TIONAL AGRICULTURAL WORKERS UNION, AFL, PETITIONERBROWN AND CASSIDY WAREHOUSE, INC.; 2 LOUISIANA IRRIGATION AND,MILL COMPANY; MOWATA RICE DRIER, INC.;' INDEPENDENTRICEMILL, INC.; LOVING RICE MILLS, INC.;RICE CITY MILLING CO., INC.andRICE WORKERS LOCAL 321, NATIONAL AGRICULTURAL WORKERSUNION,AFL,PETITIONER.Cases Nos. 15-RC-1083, 15-RC-108415-RC-1139, 1,5-RC-1140,15-RC-1141,15-RC-1142,15-RC-1143,and 15-RC-1144.October 27, 1954Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before William W.Fox, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The following Employers contend that they do not meet theBoard's jurisdictional standards and that the Board should thereforedecline to assert jurisdiction over them :Brown and Cassidy Warehouse, Inc., is a public storage warehousein Crowley, Louisiana, which is engaged in storing rice and selling seedrice and fertilizer.During the Company's past fiscal year, it received$10,000 to $12,000 for storage services, made $15,000 in sales of ferti-lizer to local farmers, and sold them between $400,000 and $450,000 ofseed rice.The Company also sold seed rice valued at $60,000 tocustomers in Cuba.The Company argues that the shipment to Cubawas a "freak sale" brought about by the unusual shortage of Texasrice which its Cuban customers normally prefer over the Louisianavariety.However, the record shows that at the time of the hearing theCompany's manager was in Cuba for the express purpose of retainingthese customers and developing additional business.As the Employ-er's shipments outside the State amounted to more than $50,000 duringthe Company's past fiscal year and the Company is endeavoring tocontinue its sales to Cuba, we find that Brown and Cassidy Ware-house, Inc., is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdictionover it.Louisiana Irrigation and Mill Company operatesa ricedrier andwarehouse and does irrigation work in Crowley, Louisiana.During1953, the Company received about $89,430 from the operation of its1The petition in this case was withdrawn by the Petitioner with the approval of theRegional Director immediately preceding the hearing.2 The names of the Employers in Cases Nos.15-RC-1139 and 15-RC-1141 appear asamended at the hearing.3As the Boarddesires to give further consideration toAfowata Rice Drier, Inc ,CaseNo. 15-RC-1141, thatcase is heieby severed from the other consolidated cases herein.110 NLRB No. 87. IMPERIAL RICE MILLS, INC.613drier, cleaning and treating seed rice, and storing rice.The Companyalso received in return for irrigation services to farmers about $532,--000 of rice at least $427,000 of which is sold to Louisiana mills that in'turnmake out-of-State shipments in excess of $50,000 each.TheCompany contends that the furnishing of irrigation services to localfarmers is an entirely agricultural operation and that the incomereceived from this aspect of its business should not be considered bythe Board in deciding the question of jurisdiction.As the LouisianaIrrigation and Mill Company last year furnished in excess of $100,000of rice to interstate milling companies, each of which made out-of-State shipments of at least $50,000, we find that this Employer is en-gaged in commerce within the meaning of the Act, and that it will ef-fectuate the policies of the Act to assert jurisdiction over it.As to the remaining Employers involved in these proceedings, wefind that they are engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdictionover them because each makes shipments outside the State which arevalued at a minimum of $50,000 annually.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are agreed that separate production or productionand maintenance units are appropriate for each of the Companiesinvolved herein. "However, the Employers would exclude all thoseseasonal employees who worked less than 20 weeks during the pre-ceding year.The record discloses that the rice milling and ware-house companies herein are all located in and near Crowley, Louisiana.In addition to their small year-round crews of 5 to 8 employees, theCompanies each hire up,to,about 35 employees who work from the be-ginning of the milling, season in August until some time in the first 3 or4 months of the following year.During the peak of the millingseason from mid-September until late in December, the Companiesfurther augment their working force by as many as 10 employeeseach.The Petitioners' witnesses testified that mills hire back sub-stantially the same employees from year to year, while the Employers'witnesses estimated that only about 10 percent of the seasonal em-ployees return to the same Employer the following season. In anyevent, it is clear that most seasonal employees are recruited from theCrowley area and depend upon these mills for employment.Seasonalemployees work on the various shifts along with year-round employeesbut do not acquire the seniority rights or receive the hospitalizationand insurance benefits to which the year-round employees are en-titled.In view of the foregoing, particularly the fact that the Em- 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDployers draw their seasonal employees from the same labor marketarea from season to season, we find that all seasonal employees havesufficient interest in employment conditions to warrant their inclusionin the respective units and their participation in the elections directedherein 4We find that the following employees of the Employers constituteunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :(1)All year-round and seasonal production and maintenance em-ployees of Louisiana Rice Growers, Inc., at Crowley, Louisiana, ex-cluding office clerical employees; professional employees, miller, firstmiller, second miller, third miller, buyers, graders, watchmen, guards,and supervisors as defined in the Act.(2)All year-round and seasonal production employees of Brownand Cassidy Warehouse, Inc., at Crowley, Louisiana, excluding alloffice -clerical employees, professional employees, miller, first miller,second miller, third miller, buyers, graders, watchmen, guards, main-tenance employees, and supervisors as defined in the Act.-(3)All year-round and seasonal production employees of Louisi-ana Irrigation and Mill Company at Crowley, Louisiana, excludingall office-clerical employees, plant clerical employees, maintenance em-ployees, professional employees, miller, first miller, second miller,third miller, buyers, graders, watchmen, guards, and supervisors as-defined in-the Act.-----(4)All year-round and seasonal production and maintenance em-ployees of Independent Rice Mill, Inc., at Crowley, Louisiana, ex--eluding all office clerical employees, professional employees, miller,first miller, second miller, third miller, buyers, graders, watchmen,guards, and supervisors as defined in the Act.(5)All year-round and seasonal production and maintenance,em--ployees of Loving Rice Mills, Inc., at Crowley, Louisiana, excludingall office clerical 'employees, professional employees, buyers, graders,miller, first miller, second miller, third miller, watchmen, guards, and-supervisors as defined in the Act.-(6)All year-round- and seasonal production and maintenance; ern--ployees of Rice City Milling Co., Inc., at Crowley, Louisiana, ex-cluding all office clerical employees, professional employees, buyers,graders,miller, first miller, second miller, third miller, watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and' Direction of Elections.4Nephi Processing Plant, Inc,107 NLRB647;Western Hyway Oil Company,106NLRB 125. CfProducers Rice Mill, Inc. and Producers Dryer, Inc.,106 NLRB 119.